Citation Nr: 0107913	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
healed compression fracture of the body of L4 and left 
transverse process of L4, currently rated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from November 1955 to November 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1999 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The residuals of a healed compression fracture of the 
body of L4 and left transverse process of L4 are not 
productive of more than severe intervertebral disc syndrome 
and have not resulted in unfavorable ankylosis.

3.  The veteran's only service-connected disability is a 
healed compression fracture of the body of L4 and left 
transverse process of L4, currently rated as 40 percent 
disabling.

4.  The veteran has completed a high school level education 
(G.E.D.) and has occupational experience working as a tank 
and jeep mechanic and as a manager of a pawn shop.  

5.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for residuals of a healed compression fracture of the 
body of L4 and left transverse process of L4 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Code 5293 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided a statement of the case which gave adequate 
notice as to the evidence needed to substantiate his claim.  
The basic elements for establishing entitlement to an 
increased rating or a total rating based on unemployability 
have remained unchanged despite the change in the law. 

The Board further finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  With regard to the adequacy of the examination, 
the Board notes that the report of examination reflects that 
the VA examiner recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination, and offered appropriate assessments and 
diagnoses.  The Board finds that the examination report 
contains all findings necessary to assess the severity of the 
veteran's service-connected low back disorder.  The Board 
also notes that the veteran has been offered an opportunity 
to submit additional evidence in support of his claim.  The 
veteran has declined the opportunity to have a personal 
hearing.  The Board does not know of any additional relevant 
evidence that is available.  Therefore, the Board concludes 
that the duty to assist has been satisfied, as well as the 
duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.

I.  Entitlement To An Increased Rating For Residuals Of A 
Healed Compression Fracture Of The Body Of L4 And Left 
Transverse Process
 Of L4, Currently Rated As 40 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 
does not provide for a rating higher than 40 percent.

Alternatively, a back disorder may also be rated based on the 
extent to which the disorder limits the motion of the back.  
Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  Again, 
however, Diagnostic Code 5292 does not provide for a rating 
higher than 40 percent.

Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Another Diagnostic Code pertaining to the back which 
potentially offers a rating higher than 40 percent is 
Diagnostic Code 5289 which provides that a 40 percent rating 
is warranted if there is favorable ankylosis of the lumbar 
spine, and a 50 percent rating is warranted if there is 
unfavorable ankylosis of the lumbar spine.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2000).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the service-connected disability.  The veteran's service 
medical records show that in October 1959 the veteran was 
seen in a service orthopedic clinic after he fell out of a 
tank.  X-rays of the back taken in October 1959 were 
interpreted as showing that there appeared to be a fracture 
in the transverse process of the 4th lumbar vertebra on the 
left side.  In addition, there was a minimal compression 
fracture of the superior anterior margins of the 4th lumbar 
vertebra.  A service medical record dated in March 1961 shows 
that the veteran was seen for low back pain which had been 
occurring occasionally for the previous 4 to 5 months.  The 
impression was back strain.  

The veteran filed an original claim for disability 
compensation for a back injury in March 1965.  The report of 
a disability evaluation examination conducted by the VA in 
August 1965 shows that the diagnosis was fracture 
compression, body L4 and left transverse process L4, healed.  
Subsequently, in a rating decision of September 1965, the RO 
granted service connection for that disorder, and assigned a 
10 percent disability rating.  The rating remained at that 
level until a decision of May 1995 which increased the rating 
to 40 percent based on treatment records and a VA examination 
report of March 1995 which showed chronic radiculopathy.  

In January 1999, the veteran requested increased 
compensation, including a total rating based on 
unemployability.  The RO denied the veteran's claim, and he 
perfected this appeal.  

The evidence pertaining to the current severity of the back 
disorder includes the report of a disability evaluation 
examination conducted by the VA in March 1999.  The report 
shows that the veteran took medications including Recafen, 
Tylenol, Naproxen, and Ultram-50.  He said that he was seen 
by a private physician.  He reported that he did not work.  
He said that he retired from a civilian position in the Army 
in 1986 due to his back.  He reported a complaint of having 
constant sharp back pain.  He rated it as an 8 on a scale of 
10.  He slept at night without pain.  He said that things 
that made the pain worse included standing longer than 15 
minutes.  Things that made it better included his 
medications, sitting, lying flat, and using a cane.  He 
stated that he had six different back braces, and would use 
one of them when his back acted up.  He did not have a back 
brace on during the examination.  He stated that his back did 
not get weak, did not swell, get hot, get red or get 
fatigued.  He said that it did get stiff, and would lock up 
at times and give out.  He said that he had fallen once 
during the past year.  He also stated that he had pain into 
his legs, more so on the left.  He denied numbness and 
tingling.  He reported no bowel or bladder problems related 
to his back.  He said that he saw a civilian doctor 
approximately every two to three months to have his 
medication evaluated.  

On physical examination, the veteran's posture and gait were 
within normal limits.  He tended to favor the right leg 
slightly.  He was able to ambulate without a cane.  He had a 
full range of motion in the lumbar spine without pain.  He 
could heel and toe walk normally, but tended to favor the 
right slightly.  He was a little slow with tandem walking.  
Romberg was negative.  Deep knee bending was normal.  
Straight leg raising was negative.  Muscle strength was full.  
Deep tendon reflexes were 2.  Sensation was normal.  The 
veteran's shoes were worn equally and normally.  The 
diagnosis was residuals of compression fracture body L4 and 
transverse process of L4, healed.  

Private medical treatment records show that the veteran has 
been treated on several occasions for complaints of back 
pain.  A record dated in December 1999 shows that while being 
seen for a follow up regarding shoulder pain, the veteran 
also reported that he had back pain.  On examination, the 
lower extremity muscles were 5/5 and reflexes were 2+.  
Straight leg raising was negative.  Range of motion exercises 
were recommended, and medication was prescribed.  

A record dated in January 2000 from James Cundiff, M.D., at 
The Spine Institute shows that the veteran was seen for 
complaints of left shoulder pain.  It was also noted that he 
had been disabled by his back for a long time, and had back 
pain since the 1950's.  He said that four to five years ago 
he had been found to have severe stenosis at the 4-5 level 
and surgery had been recommended, but he declined to have 
surgery and had been bothered by pain in the low back and leg 
since then.  Physical examination showed that he had 
symmetrical lower reflexes which were 2+ and equal at the 
quads and were 1+ and equal at the Achilles.  There was no 
clonus and absent Babinski's.  The pertinent impression was 
low back disease with severe spinal stenosis at 4-5.  It was 
noted that the veteran did not want anything to be done for 
his back at this point.  

The report of an MRI of the veteran's lumbar spine performed 
in February 2000 shows that the impression was spinal 
stenosis at L4-5 which was degenerative in nature.  The 
degree of spinal cord canal compromise was either the same or 
slightly worse than was the case in 1994.  The remaining disc 
spaces were unchanged.  There was no evidence of a new disc 
herniation or significant progression of degenerative disease 
at any of the lumbar levels.  

A record dated in April 2000 from the Neurosurgical Institute 
of Kentucky shows that the veteran had previously been seen 
in 1994 with symptoms consistent with neurogenic 
claudication, and had an MRI which showed spinal stenosis at 
L4/5 due to a grade I spondylolisthesis.  He came back due to 
some increase in his symptoms.  His examination was 
significant for slight weakness in the right ankle 
dorsiflexion; however, sensation was intact, straight leg 
raising was negative, and motor function was otherwise 
normal.  Station and gait were also normal.  A new MRI showed 
some progression of his spondylolisthesis.  It was concluded 
that he had spinal stenosis but it was not to the point where 
it was putting him at risk for some type of acute neurologic 
event.  The veteran indicated that he would prefer just to 
follow things and see how they went.  The plan was to see him 
again on an as needed basis.  

After considering all of the relevant evidence, the Board 
finds that it shows that the veteran's lower back symptoms 
are, with respect to the criteria embodied by Diagnostic Code 
5293, consistent with no higher than the RO's assignment of a 
40 percent disability evaluation.  Although the veteran's low 
back disorder may be classified as "severe" in that it is 
apparently characterized by recurring attacks, and although 
the veteran has indicated that he has daily pain, the Board 
finds that the findings, as set forth above, indicate no more 
than severe intervertebral disc syndrome.  The manifestations 
which are contemplated for a 60 percent rating, such as 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
have not been shown.  Neurological functions such as 
sensation have generally been intact, and muscle strength in 
the lower extremities has generally been normal.

The Board further finds that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability.  In 
determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited back motion 
and pain on movement.  Interference with sitting, standing, 
and weight-bearing have also been considered in the 
assignment of the 40 percent rating.  Other factors listed in 
38 C.F.R. § 4.45, such as more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, swelling, 
deformity, or atrophy of disuse, have not been contended or 
demonstrated.  The Board also notes that the evidence does 
not reflect the existence of lower extremity neurological 
deficits such as drop foot which might warrant a separate 
compensable rating.  See Bierman v. Brown, 6 Vet. App. 125, 
131 (1994).  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 40 percent for a 
low back disorder under Diagnostic Code 5293 are not met.

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 40 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Code 5289.  First, insofar as the medical 
evidence contains no indication of ankylosis of the lumbar 
spine, Diagnostic Code 5289 provides no basis for an 
increased evaluation.  Additionally, although limitation of 
motion of the veteran's lumbar spine might arguably be 
described as "severe," Diagnostic Code 5292 provides for 
only a 40 percent evaluation (the evaluation that is already 
in effect) for severe limitation of motion.  No higher 
evaluation is available under Diagnostic Code 5292.  
38 C.F.R. § 4.71a (2000).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(2000).  That section is 
implicated only where there is evidence that the disability 
picture presented by the veteran would, in the average case, 
produce impairment of earning capacity beyond that reflected 
in the VA's rating schedule or would affect earning capacity 
in ways not addressed in the schedule.  See VAOPGCPREC 6-96 
and VAOPGCPREC 36-97.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Board does not find the veteran's case outside the norm 
so as to warrant consideration of the assignment of an 
extraschedular rating.  The veteran has not been hospitalized 
for treatment of the back disorder, and has not demonstrated 
marked interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

II.  Entitlement To A Total Disability Rating Based On 
Individual
Unemployability Due To A Service-Connected Disability.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (2000).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (2000) are met.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2000) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2000).

The veteran's only service-connected disability is his healed 
compression fracture of the body of L4 and left transverse 
process of L4, currently rated as 40 percent disabling.  
Thus, his combined service-connected rating does not meet the 
percentage criteria of 38 C.F.R. § 4.16(a) (2000).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(2000). 

The Board notes, however, that there is no objective evidence 
that the service-connected disability renders the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
January 1999 shows that the veteran has completed a high 
school level education (a G.E.D.), and has occupational 
experience working as a mechanic.  He reported that he became 
too disabled to work in August 1986.  He listed a civil 
service job with the army as his last employment and 
indicated that he worked there until August 1986.  

The Board also notes that the veteran's claims file also 
includes a copy of a court child support order dated in 1990 
which reflects that the veteran was employed at that time as 
a manager of a pawn shop and estimated his income to be 
approximately $33,000 per year.  

A document from the Army dated in April 1986 shows that the 
veteran had disabilities including chronic obstructive 
pulmonary disease and chronic low back pain which resulted in 
his disability retirement.  The Board notes however, that the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  See 38 C.F.R. § 4.14 (2000).  
Therefore, the document from the Army which shows that the 
veteran was disabled due to the combined effects of both a 
service-connected disorder and a nonservice-connected 
disorder does not provide a basis for granting his claim for 
a total rating based on a service-connected disability.

The Board finds that the evidence of record shows that the 
veteran's service-connected disability is not of such nature 
and severity as to prevent him from securing or following all 
types of substantially gainful employment.  The veteran's 
service-connected disability is described in the evidence 
summarized above and is not shown to be productive of total 
occupational impairment, particularly in view of the 
veteran's past experience as the manager of a pawn shop.  
Such an occupation would require only light physical 
capabilities.

Based on the foregoing, the Board finds that the veteran's 
service-connected disability does not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to a service-connected disorder are not met and referral 
for extraschedular consideration is not warranted.



ORDER

1.  An increased rating for residuals of a healed compression 
fracture of the body of L4 and left transverse process of L4, 
currently rated as 40 percent disabling, is denied.

2.  A total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.




		
	 WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

